Citation Nr: 9925421	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to April 
1972.  The Department of Veterans Affairs (VA) Regional 
Office (the RO) denied service connection for a chronic 
acquired psychiatric disability in October 1994, and the 
veteran appealed to the Board of Veterans' Appeals (the 
Board).  


FINDING OF FACT

There is no competent evidence of record of a nexus between 
the veteran's currently diagnosed chronic acquired 
psychiatric disability, PTSD or otherwise, and any incident 
of service origin.


CONCLUSION OF LAW

The claim for service connection for a chronic acquired 
psychiatric disability including PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations. The factual background of 
this case will then be reviewed.  The Board will then analyze 
the issue on appeal.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Service connection for certain chronic 
conditions, including psychosis, may be established where the 
condition was not diagnosed during service but was manifested 
to a compensable degree within one year after a veteran's 
discharge from a period of active military service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 
1137 (West 1991 & Supp 1998).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, see 
38 C.F.R. § 4.125(a) (1998); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1998).

Well grounded claims

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Appeals for veterans Claims (the 
Court) stated that in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Factual background

The veteran filed her original claim for service connection 
for chronic acquired psychiatric disability in June 1994.  At 
that time, he indicated that she had been treated for 
psychiatric problems during service in 1969, and that after 
service, she had first been treated in the 1980's.  Since 
filing her claim in June 1994, she has amplified her 
contentions by stating that she was hospitalized in service 
for psychiatric symptomatology.  She has also since indicated 
that after service, she was hospitalized as early as 1972 at 
private facilities but that records pertaining thereto are 
not available.

Service medical records, including examination reports dated 
in February, April and August 1972 and January 1973, are 
contained in the claims folder.  They contain no reference 
whatsoever to psychiatric treatment, to include psychiatric 
hospitalization, in service.  In each of the in-service 
examination reports, the veteran denied having or having had 
psychiatric symptomatology, and on each occasion when she was 
examined, her psychiatric status was normal.


On an April 1972 service discharge examination form, 
moreover, when the veteran was asked to indicate pertinent 
in-service hospitalizations or treatment, she mentioned only 
treatment for cholecystectomy, pneumonia, and pancreatitis.

Similarly, on reserve service enlistment examination in 
January 1973, the veteran reported that she was in very good 
health, she denied having or having had psychiatric 
symptomatology, she specified that cholecystitis was the only 
major illness for which she had been treated in the past five 
years.  Psychiatric evaluation was normal.

The first post-service medical evidence of psychiatric 
treatment is encountered in 1982 to 1983 private medical 
records which indicate that the veteran was suffering from 
major depression.  The records give no indication of a 
pertinent service history.

On a number of occasions more recently in the 1990's, VA 
medical records diagnose major depression.  There have been 
some VA assessments of PTSD or possible PTSD in the 1990's.  
Also during this time frame, schizoaffective disorder and 
psychotic depression have been considered.  A November 1990 
medical record completed by a VA physician and diagnosing 
schizoaffective disorder indicates that its symptoms began 
six years before that time.

A March 1996 letter from a VA psychiatrist states that the 
veteran had a long history of borderline personality 
disorder, substance abuse and dependence, chronic dysthymia, 
and intermittent major depression.  According to the VA 
psychiatrist, the veteran first experienced difficulty during 
her abusive childhood, and had had psychiatric problems 
almost chronically since that time.  An April 1996 VA mental 
health clinic record from this same psychiatrist assessed 
PTSD due to childhood sexual abuse.


A VA psychiatric examination was conducted in January 1997.  
The examining psychiatrist reviewed a letter which the 
veteran had written to military personnel in about 1985 in 
order to explain the reasons for her being AWOL during her 
period of active duty from May 1969 to April 1972, so that 
she could join the reserves.  The letter detailed some of the 
circumstances of the veteran's period of active service as 
described by her, including having to do a lot of work as a 
medical specialist under stressful working conditions which 
were imposed by a stern commander in a stateside service 
department hospital.  

The psychiatrist also reviewed the veteran's claims folder, 
noted pertinent post-service treatment, examined the veteran 
clinically, including for PTSD symptomatology, diagnosed 
major depression and borderline personality disorder, and 
stated that the veteran did not meet the criteria for a 
diagnosis of PTSD in terms of the symptomatology she 
displayed, and that the veteran's 1985-era letter did not 
describe events which were sufficient to constitute PTSD 
stressors.

Analysis

As explained above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), there are three elements which must be satisfied in 
order for a claim to be well grounded.  

The first prong of the Caluza well groundedness test, current 
disability, is met, as there is ample medical evidence of a 
current chronic acquired psychiatric disability based upon 
the records dating from the 1980's to the present.  

The second prong of the Caluza test is also met in terms of a 
chronic acquired psychiatric disability in general , as there 
is evidence of treatment in service.  This evidence consists 
solely of the veteran's recent statements to that effect.  
The Board acknowledges that these statements are vague, 
inconsistent with each other and are directly contradicted by 
contemporaneous statements she made on medical history 
reports during service, including particularly the April and 
August 1972 and January 1973 service examination reports.  
Nonetheless, for the limited purposes of well groundedness, 
the veteran's assertions of in-service treatment for 
psychiatric problems are accepted as true.  The recent 
statements from the veteran as to treatment in service are 
therefore presumed to be credible for, but only for, the 
limited purpose of determining the well groundedness of the 
claim under King, supra. 

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent evidence of record of 
a nexus between any in-service psychiatric problems and the 
current chronic acquired psychiatric disability, PTSD or 
otherwise.  No medical opinion or evidence of record 
indicates that the veteran's major depression or any other 
chronic acquired psychiatric disability which she may have is 
related to service.  In addition, the medical evidence which 
speaks to the etiology of any PTSD does not in any way 
indicate that it is related to service.  Accordingly, the 
evidence does not satisfy the third prong of Caluza, medical 
nexus evidence.

Support for the veteran's claim essentially consists of her 
statements or sentiments to the effect that her current 
psychiatric disability is related to service.  However, since 
she is a lay person without the benefit of medical training, 
her opinions as to medical matters are of no probative value 
and can not serve to well ground the claim.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.

The Board notes that the veteran has contended, in essence, 
that she has had psychiatric disability continually since 
service.  The Court has held in Savage v. Gober, 10 Vet. App. 
488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  The only proviso 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and her 
reported continuity of symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.  As discussed above, no such medical evidence is 
of record in this case.

In summary, the third Caluza prong, nexus evidence, has not 
been satisfied in this case.  The veteran's claim is 
accordingly not well grounded, and the benefit sought on 
appeal is denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the claim, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that the veteran has been accorded ample opportunity by the 
RO to present argument and evidence in support of her claim.  
Any error by the RO in deciding this case on the merits, 
rather than based on the fact that it was not well grounded, 
was not prejudicial to the veteran, as the RO accorded her 
claim more consideration than was warranted.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  The Board notes that while 
the RO did not couch its decision in terms of well 
groundedness, it provided reasons to support the denial of 
the claim as well as information and laws and regulations 
which were very similar to those incorporated herein, putting 
the veteran on notice of what was necessary to support her 
claim.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist her in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claim well grounded.  The Board 
notes that a special request for service hospital treatment 
records was made of the National Personnel Records Center in 
November 1998, and that the response came back indicating 
that there were no such records on file.  The Board 
furthermore notes that even if such alleged treatment records 
were to be found, showing treatment for psychiatric problems 
during active service, necessary Caluza prong three or 
necessary Savage evidence would still be lacking.  No 
conceivable outstanding action is necessary.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make her claim well grounded, in 
particular, competent medical nexus evidence.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability, including PTSD, the appeal is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





   With respect to PTSD in particular, prong two of the Caluza test is absent, as the January 1997 VA 
psychiatric examination report indicated that none of the service circumstances which the psychiatrist 
reviewed would constitute a PTSD stressor.

